Exhibit 10.1




GENERAL CANNABIS CORPORATION




AMENDMENT TO

WARRANTS TO PURCHASE SHARES OF COMMON STOCK




This Amendment to Warrants to Purchase Common Stock (this “Amendment”) is
entered into as of December 5, 2016, by and among General Cannabis Corporation
(the “Company”) and those holders of certain warrants granted by the Company
(the “Holders”) as described further below.

R E C I T A L S

WHEREAS, each Holder was granted by the Company a Warrant to Purchase Common
Stock at an exercise price of $1.08 per share, as set forth in more detail on
Schedule A attached hereto (the “Warrants”), in connection with the sale of
promissory notes in 2015 that have a per annum interest rate of 10%;

WHEREAS, the Warrants provide that the Company shall use its best efforts to
register for resale the shares underlying the Warrants in the event the Company
subsequently files a registration statement with the Securities and Exchange
Commission (the “SEC”) to register the sale of its shares;

WHEREAS, the Company anticipates filing a registration statement on Form S-1
during the fourth quarter of 2016 (the “2016 Form S-1”), but the Company does
not plan to include the shares underlying the Warrants on such Form S-1 at this
time; and

WHEREAS, as consideration for the Holders waiving their right to cause the
Company to use its best efforts to register the shares underlying the Warrants
on the 2016 Form S-1, the Company has agreed to extend the exercise period of
the Warrants by approximately one year until December 31, 2017.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and each Holder hereby agree as follows:

A M E N D M E N T

1.

Definitions.  Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in each Warrant.

2.

Amendment to Definition of Expiration Date.  The definition of “Expiration Date”
in the first paragraph of each Warrant is hereby amended to be “December 31,
2017,” such that the period in which the Warrant may be exercised shall now
expire on December 31, 2017.

3.

Waiver. Each Holder hereby waives any obligation the Company may have under
Section 2 of each Warrant to register the shares underlying the Warrants on the
2016 Form S-1 (including any amendments to such 2016 Form S-1).  Such waiver
shall not apply to any other registration statement filed by the Company after
the date hereof.

4.

Terms of Warrant.  Except as expressly modified hereby, all terms, conditions
and provisions of each Warrant shall continue in full force and effect.

5.

Governing Law.  This Amendment shall be construed in accordance with the laws of
the State of Colorado.

6.

Counterparts.  This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





[Signature pages follow]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holders have executed this Amendment
effective as of the first date set forth above.




 

COMPANY:

 

 

 

GENERAL CANNABIS CORPORATION

 

 

 

 

By:

/s/ Robert L. Frichtel

 

Name:

Robert L. Frichtel

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HOLDERS:

 

 

 

ROBERT GRADOS

 

 

 

/s/ Robert Grados

 

 

 

 

 

SETH OSTER

 

 

 

/s/ Seth Oster

 

 

 

 

 

LARRY KRASIN

 

 

 

/s/ Larry Krasin

 

 

 

 

 

DAVID TANEN

 

 

 

/s/ David Tanen

 

 

 

 

 

INFINITY CAPITAL, LLC

 

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Managing Member














--------------------------------------------------------------------------------

SCHEDULE A




Name of Holder

 

No. of

Warrant Shares

 

Issue Date

Robert Grados

 

12,500

 

May 9, 2015

Seth Oster

 

12,500

 

June 11, 2015

Larry Krasin

 

25,000

 

June 17, 2015

David Tanen

 

12,500

 

May 9, 2015

Infinity Capital, LLC

 

154,500

 

July 1, 2015












